The opinion of the Court was-delivered by
Sergeant, J.
— The construction given to the constitution and by-laws of this association, by the association itself, and by the court below, seems to us to be the most reasonable ,one of which they are susceptible. The case is undoubtedly calculated to excite sympathy, and to enlist feelings in favour of the plaintiff. *220On the other hand, the absolute necessity of some fixed and certain rule on a subject of vital importance to the funds of the company, as a guide and precedent for future cases, no doubt induced the decision which was made. When brought into court, however, as a legal demand, we can only treat it as such. On the present occasion, as on many similar ones, the language of the instruments before us is by no means precise and clear. Yet if we do not adopt the principle, that it is only from the time of the application that the right of the beneficiary commences, it would be difficult to discover any rule at all among the various regulations which have been made. One great object of these provisions appears to be, to prevent imposition on the society, either by feigned or trivial sickness, or by disability produced by causes not entitling the claimant to relief. For this purpose it is necessary that the society should have information of the state of the applicant, and have it in their power to visit him and inspect personally his situation, and judge for themselves, how far he comes within the class of persons entitled to relief, or, where , he is out of their bounds and cannot be visited, that they should be furnished with something equivalent.
With this view, it is made the duty of the stewards to examine into the cases of diseased members, and to call in a physician in case of doubt, who is declared to be the sole judge: Constitution, Article IX. — By the by-laws, where the member resides out of the city, the certificate of a physician alone is admitted, which is to be presented every four weeks. The disability, therefore, is to be ascertained either by the steward alone, or by the steward and physician, or by the certificate of a physician; and it is not to depend on evidence of previous sickness or disability, which is in no case permitted, and would be of doubtful and hazardous character, in reference to periods of weeks or months past. The language of the by-law is in accordance with this view of the subject. It is, “ on application to the stewards of the society,” that the diseased member is entitled to relief; and though the applicant himself, as in the present case, was so injured as to be deprived of the power of applying, there seems no sufficient reason why he might not have had it done for him by another, according to the forms prescribed in the pamphlet containing the constitution and laws, a copy of which every member, as he has a deep interest in its contents, ought, in common prudence, to have always in his possession.
Judgment affirmed.